Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present office action represents the first action on the merits. Claims 1-20
are currently pending.
Priority
	Acknowledgement is made of applicant’s claim for domestic benefit to U.S. Provisional Patent Application No. 62/755,289 filed 2 November 2018. Applicant’s claim to domestic benefit has been deemed proper, and this application has accordingly been afforded the corresponding priority date.
Information Disclosure Statement
	The Information Disclosure Statements (lDS) submitted on 2 February 2019, 24 August 2020, 7 June 2022, and 15 June 2022 are in compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.
Specification
	The specification is objected to for using the same reference character to refer to different elements: “Further, as shown, receiver 430 includes a diaphragm 446 between receive lens 446 and detector(s) 432” (Para. 107) (emphasis added). Appropriate correction is required.
	The specification is further objected to for improperly assigning paragraph numbers; namely, the specification marks the paragraphs immediately following 0049 as paragraphs 0026 and 0027. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 20 is rejected under 35 USC 112(d) as being of improper dependent form for failing to contain a reference to a claim previously set forth. More specifically, Claim 20 references itself instead of a previously set forth claim. Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	For the purposes of examination, the examiner has treated Claim 20 as being dependent upon Claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 7, 9-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack (European Patent Doc., ID EP 2395368 A1, hereafter “Mack”).

	With respect to Claim 1, Mack teaches:
A method comprising: focusing, by a light detection and ranging (LIDAR) device, light from a target region in a scene for receipt by a detector (disclosed by Mack in Fig. 1 and on Page 51 immediately under the list of figures as “laser scanner 10”, comprising “receiving optical system 22” and “light detector 24”, as well as in all subsequent references in Mack thereof, which performs the recited step)
transmitting a plurality of light pulses toward the scene (disclosed by Mack in Fig. 1 and on Page 5 immediately under the list of figures as “light emitter 12… having individual light pulses”, as well as in all subsequent references in Mack thereof, which performs the recited step)
wherein transmitting the plurality of light pulses comprises:
emitting a primary light pulse (disclosed by Mack on Page 3 in Para. 6 as a “strong light pulse”, wherein “a weak light pulse and a strong light pulse are emitted.”)
directing, via one or more optical elements, the primary light pulse toward the target region (disclosed by Mack on Page 5 immediately under the list of figures as “light deflecting units 16a-b”, as well as in all subsequent references in Mack thereof, which performs the recited step)
wherein the primary light pulse illuminates the target region according to a primary light intensity of the primary light pulse (disclosed by Mack on Page 3 and Para. 6: “The intensity of the strong light pulse is, for example, in the same order of magnitude as in a conventional laser scanner”)
emitting a secondary light pulse (disclosed by Mack on Page 3 in Para. 6 as a “weak light pulse”)
wherein at least a portion of the secondary light pulse illuminates the target region according to a secondary light intensity of the secondary light pulse (disclosed by Mack on Page 3 in Para. 6: in comparison to the strong light pulse, “The weak light pulse is weaker by one or more orders of magnitude.”)
and wherein the secondary light intensity is less than the primary light intensity (disclosed by Mack as described above: “The weak light pulse is weaker by one or more orders of magnitude.”)



	With respect to Claim 2, Mack teaches the method of Claim 1. Mack further teaches:
detecting an object in the scene based on the detector indicating detection of a reflected portion of the primary light pulse in the focused light (disclosed by Mack on Page 5 immediately under the list of figures as “light receiver 24” and in all subsequent references in Mack thereof, which performs the recited step.)

	With respect to Claim 3, Mack teaches the method of Claim 2. Mack further teaches:
identifying the object as a retroreflector based on the detector indicating detection of a reflected portion of the secondary light pulse in the focused light (disclosed by Mack on Page 6 in Para. 6: “In FIG. 3a the laser scanner 10 has detected an object with high remission… Because of the high remission, a correspondingly strong first received light pulse 46a arises as an echo of the weak transmitted light pulse 42.”)

	With respect to Claim 4, Mack teaches the method of Claim 2. Mack further teaches:
identifying a reflectivity characteristic of the object based on a determination of whether a reflection of the secondary light pulse reflected off the object is detected by the detector (disclosed by Mack on Page 6 in Para. 6: “In FIG. 3a the laser scanner 10 has detected an object with high remission.”)

	With respect to Claim 7, Mack teaches the method of Claim 1. Mack further teaches:
wherein emitting the primary light pulse comprises emitting the primary light pulse using a primary emitter (disclosed by Mack in the Para. Spanning pages 3 and 4: “a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes.”)
wherein emitting the secondary light pulse comprises emitting the secondary light pulse using a secondary emitter (disclosed by Mack as described above: “a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes.”)

	With respect to Claim 9, Mack teaches the method of Claim 1. Mack further teaches:
wherein transmitting the plurality of light pulses comprises emitting the secondary light pulse prior to emitting the primary light pulse (disclosed by Mack on Page 3 in Para. 6: “Preferably, the weak light pulse is first emitted, so that extensions of a strongly overdriven light pulse do not superimpose and distort the received light pulse of the weak transmitted light pulse.”)

	With respect to Claim 10, Mack teaches the method of Claim 9. Mack further teaches:
wherein emitting the primary light pulse is based on the detector not detecting a reflection of the secondary light pulse within a threshold period of time after emission of the secondary light pulse (disclosed by Mack on Page 3 in Para. 7: “If in the opposite case the received light pulse to the weak transmitted light pulse is not or not sufficiently well recognizable, the received light pulse is used to the strong transmitted light pulse for the evaluation.” [sic.])

	With respect to Claim 11, Mack teaches the method of Claim 1. Mack further teaches that transmitting the plurality of light pulses comprises:
emitting a sequence of light pulses (disclosed by Mack on Page 6 in Para. 4: “It is also possible to emit three or even more transmitted light pulses”)
including one or more primary light pulses and one or more secondary light pulses (disclosed by Mack on Page 3 in Para. 6: “The evaluation unit is preferably designed to control the light transmitter so that a weak light pulse and a strong light pulse are emitted.”)
in a predetermined relative order (disclosed by Mack on Page 6 in Para. 4: “The individual pulse heights can increase monotonically in a transmitted light pulse sequence or fall monotonically, but other distributions are also conceivable.”)
wherein each primary light pulse illuminates the target region according to at least a primary light intensity (disclosed by Mack as described above: “The intensity of the strong light pulse is, for example, in the same order of magnitude as in a conventional laser scanner”)
and wherein at least a portion of each secondary light pulse illuminates the target region according to at most the secondary light intensity (disclosed by Mack as described above: “The weak light pulse is weaker by one or more orders of magnitude.”)

	With respect to Claim 12, Mack teaches the method of Claim 11. Mack further teaches:
detecting, via the detector, one or more detected light pulses in the focused light from the target region (disclosed by Mack as described above as “light detector 24”)
based on at least emission times of the emitted sequence of light pulses and detection times of the one or more detected light pulses, determining that an object is present in the target region within a threshold distance to the LIDAR device (disclosed by Mack on Page 4 in the fourth Para.: “Preferably, the evaluation unit is designed to detect whether a received signal contains a light pulse remitted by an object outside the measuring range by checking a time interval of the received signal corresponding to the measuring range after the strong light pulse has been emitted to a remitted light pulse.”)

	With respect to Claim 13, Mack teaches the method of Claim 12. Mack further teaches:
based on at least the predetermined relative order, estimating a distance between the LIDAR device and the object in the target region (disclosed by Mack on Page 5 in the third Para.: “From the light transit time, the distance of the object from the laser scanner 10 is closed by using the speed of light.”)

	With respect to Claim 14, Mack teaches the method of Claim 12. Mack further teaches:
based on the one or more detected light pulses, including reflected portions of the one or more secondary light pulses, identifying the object as a retroreflector (disclosed by Mack as described above: “In FIG. 3a the laser scanner 10 has detected an object with high remission… Because of the high remission, a correspondingly strong first received light pulse 46a arises as an echo of the weak transmitted light pulse 42.”


	With respect to Claim 17, Mack teaches:
A light detection and ranging (LIDAR) device (disclosed by Mack in Fig. 1 as “laser scanner 10”)
comprising:
a detector arranged to intercept light, focused by the LIDAR device, from a target region in a scene (disclosed by Mack as described above as “light detector 24”)
a primary emitter configured to emit a primary light pulse (disclosed by Mack as described above: “a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes.”)
one or more optical elements arranged to direct the primary light pulse toward the target region (disclosed by Mack as described above as “light deflecting units 16a-b”, as well as in all subsequent references in Mack thereof)
wherein the primary light pulse illuminates the target region according to a primary light intensity of the primary light pulse (disclosed by Mack as described above: “The intensity of the strong light pulse is, for example, in the same order of magnitude as in a conventional laser scanner”)
and a secondary emitter configured to emit a secondary light pulse (disclosed by Mack as described above: “a plurality of laser diodes are provided, wherein the different intensities are associated with the plurality of laser diodes.”)
wherein at least a portion of the secondary light pulse illuminates the target region according to a secondary light intensity of the secondary light pulse (disclosed by Mack as described above: “The weak light pulse is weaker by one or more orders of magnitude.”)

	With respect to Claim 19, Mack teaches:
A light detection and ranging (LIDAR) device (disclosed by Mack in Fig. 1 as “laser scanner 10”)
comprising:
a receiver arranged to intercept light from a target region in a scene (disclosed by Mack as described above as “light detector 24”)
and a transmitter configured to transmit a sequence of light pulses toward the target region (disclosed by Mack as described above as “light emitter 12… having individual light pulses”, as well as in all subsequent references in Mack thereof, which performs the recited step)
wherein the sequence of light pulses includes one or more primary light pulses and one or more secondary light pulses (disclosed by Mack as described above: “The evaluation unit is preferably designed to control the light transmitter so that a weak light pulse and a strong light pulse are emitted.”)
wherein respective light intensities of the one or more primary light pulses are greater than a primary threshold (disclosed by Mack as described above: “The intensity of the strong light pulse is, for example, in the same order of magnitude as in a conventional laser scanner”)
wherein respective light intensities of the one or more secondary light pulses are less than a secondary threshold (disclosed by Mack as described above: “The weak light pulse is weaker by one or more orders of magnitude.”)
and wherein the primary threshold is greater than the secondary threshold (disclosed by Mack as described above: “The weak light pulse is weaker by one or more orders of magnitude.”)

	With respect to Claim 20, Mack teaches the LiDAR device of Claim 19. Mack further teaches:
wherein the primary threshold is at least double the secondary threshold (disclosed by Mack on Page 3 in Para. 6: “The weak light pulse is weaker by one or more orders of magnitude, for example with an intensity ratio of 1:10, 1:100, 1:1000 or even an even smaller intensity ratio.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of JPH06-242224 (Japanese Patent Doc.).

	With respect to Claim 5, Mack teaches the method of Claim 1. Mack further teaches that transmitting the plurality of light pulses comprises:
transmitting the primary light pulse toward the target region as a first light beam having a first beam divergence; and transmitting the secondary light pulse toward the scene as a second light beam having a second beam divergence (disclosed by Mack as described above: “The evaluation unit is preferably designed to control the light transmitter so that a weak light pulse and a strong light pulse are emitted.” Since divergence is a property of a light beam, a first light beam necessarily has a first beam divergence and a second light beam necessarily has a second beam divergence, even if the divergences are identical)
Mack may not teach that the second beam divergence is greater than the first beam divergence. However, JPH06-242224 discloses a LiDAR system utilizing a similar setup (two separate beams with different intensities) in which the less intense beam is intentionally given a greater divergence. Referring to Figs. 1, 3, and 4, the document states:
a laser beam 15 and a laser beam 16 are emitted from the 1 optical system and the 2 optical system, respectively, as shown in the drawing. That is, the laser beam 15 is emitted from the light source 9 at an acute angle and at a high intensity, and is emitted relatively far (e.g., 100 m). Further, the laser beam 16 is emitted from the light source 9 with an obtuse angle (Para. 23) 2
	According to JPH06-242224, giving the less intense beam a larger angle (and thus greater divergence) better enables a LiDAR system to detect obstacles which are further to the side of a vehicle by expanding its field of view. Per Para. 29: “In this way, it is possible to satisfactorily detect obstacles near both sides of the vehicle.” It takes only ordinary skill in the art of LiDAR systems and components thereof to see that the same logic applies to detecting any object, such as a retroreflector. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the less intense secondary light beam a greater divergence than the more intense primary light beam with the motivation of expanding the system’s field of view to detect objects closer to the vehicle’s periphery, supra.

	With respect to Claim 8, Mack teaches the method of Claim 1. Mack further teaches:
transmitting the primary light pulse along a first optical path that includes the one or more optical elements (disclosed by Mack on Page 5 immediately under the list of figures: “A generated by a light emitter 12, such as a laser light beam 14 having individual light pulses is directed via light deflecting units 16a-b in a monitoring area 18” [sic.])
Mack may not teach:
transmitting the secondary light pulse along a second optical path that does not include the one or more optical elements
However, the system of JPH06-242224 as described above guides the two light pulses through the two claimed optical paths. It can be seen in Fig. 1 (see also Para. 22 for reference) that one light source emits light through “symmetric lens 10 a” and the other source emits light through “wide-angle lens 10 b”. It can further be seen that the two different lenses disclosed are what establish the separate beams with separate beam divergences. More specifically, wide-angle lens 10b creates a beam with an acute angle and symmetric lens 10a creates a beam with an obtuse angle.
	Thus, the two beams of light in JPH06-242224 follow mutually exclusive paths and pass through mutually exclusive optical elements, meaning that the secondary pulse cannot pass through the optical elements which the primary pulse passes through. This is because these mutually exclusive optical elements are integral to creating separate beam divergences, thereby expanding the system’s field of view, as already noted above: “In this way, it is possible to satisfactorily detect obstacles near both sides of the vehicle.” While the dependence upon Claim 1 means that separate beam divergences are not a limitation of Claim 8, it is nevertheless desirable to ensure that the less intense beam has a greater divergence, since it would provide the system with a wider field of view, as established above. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the less intense secondary light beam with a different path from the more intense primary light beam absent the elements which the latter passes through with the motivation of expanding the system’s field of view to detect objects closer to the vehicle’s periphery, supra.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of JPH06-242224, further in view of Goodwin et al. (U.S. Pre-Grant Patent Publication No. 2015/0355327, hereafter “Goodwin”).
	Mack/JPH06-242224 teaches the method of Claim 5. Mack/JPH06-242224 may not teach:
collimating, via the one or more optical elements, the primary light pulse to provide the first light beam having the first beam divergence
However, Goodwin teaches that collimating a light beam via an arrangement of optical elements was commonplace by the time of filing: “Collimated beam portions… can be obtained with a variety of optical arrangements, examples of which are illustrated below” (Para. 113). Goodwin describes an example in which the more powerful of two light beams is collimated in an optical system in Para. 115: “An LO beam is obtained by reflecting a portion of the input beam at a central reflective area 510 of a second surface 508 and an outer reflective portion 506 of the first surface 507. The LO beam is then refracted at an outer portion of the second surface 508 to produce a collimated beam 512.”
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the collimating elements of Goodwin with the teachings of Mack and JPH06-242224 since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in either Mack/JPH06-242224 or Goodwin. Collimating the primary light pulse using the system taught by Goodwin (or generally using any means of collimation) would not change or affect the ability of the system taught by Mack/JPH06-242224 to carry out the claimed methods; scanning in accordance with the method of Claim 5 would be performed the same way even with the additional step of collimating the primary light pulse via the one or more optical elements. Thus, since the functionalities of the elements of Mack/JPH06-242224 and Goodwin do not interfere with each other, the results of the combination would be predictable.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Subasingha et al. (Chinese Patent Doc., ID CN 111868560 A, hereafter “Subasingha”).
	Mack teaches the method of Claim 12. Mack may not teach:
based on the emission times and the detection times, determining that a particular light pulse of the one or more detected light pulses does not correspond to a reflected portion of the emitted sequence of light pulses
However, Subasingha teaches a pulsed LiDAR system utilizing a “dynamic noise floor” to determine that a received light pulse does not correspond to a reflected portion of a light pulse:
The techniques discussed herein may also distinguish a valid return signal (e.g., a portion of an electrical signal generated by a light sensor that corresponds to the return signal) from pure noise. For example, the techniques discussed herein may include determining a dynamic noise floor for identifying valid return signals. That is, the noise floor may be dynamically adjusted based on characteristics of the received signal. For example, the noise floor may be adjusted based at least in part on a moving average of the received signal. (Page 4, second Para.)3 (See also Fig. 7D)
Further, it can be seen in Fig. 7D that “adjusted dynamic noise floor 720” is largely shaped by the “detected pulse 714”. Thus, the detection time of the detected pulse (which itself is partially dependent upon the pulse’s emission time) forms a basis for the shape of the dynamic noise floor, and thus the determination of whether a pulse exceeds that noise floor.
	Subasingha argues extensively that the method of using such a dynamic noise floor permits more accurate elimination of pulses that do not originate from the device’s light sources. On Page 9, in Paras. 4-8, Subasingha outlines multiple ways in which static noise floors fail to eliminate these pulses (see also Figs. 7A, 7B, and 7C for reference). In each case, the use of a static noise floor results in either a false positive (i.e. a determination that a spike in noise corresponds to a reflected portion of a light pulse) or a false negative (i.e. the failure to pick up on a pulse which does correspond to a reflected portion of a light pulse). Providing an adjustable noise floor in accordance with the timing of returning light pulses, Subasingha argues in the same paras., permits fewer false positives and negatives. Thus, it would have been obvious to one of ordinary skill in the art to use the emission and detection times of the light pulses used to determine whether any given detected light pulse does not correspond to a reflected portion of the emitted sequence of light pulses, as taught by Subasingha, with the motivation of more effectively eliminating false positives and negatives, supra.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mack.
	Mack teaches the method of Claim 1. Mack further teaches:
wherein each detector… is arranged to intercept light from a respective target region (disclosed by Mack as described above: “light detector 24”, as well as in all subsequent references in Mack thereof)
wherein transmitting the plurality of light pulses comprises: obtaining, via… detectors, measurements of light received by… detectors during a first detection period that begins after emission of the secondary light pulse (disclosed by Mack in the para. Spanning pages 3 and 4: “The evaluation unit is preferably designed to emit the light pulses of different intensity with a time interval which corresponds at least to the measuring range of the laser scanner… Due to the time interval, a disturbing superimposition of the received light pulses to the multiple transmitted light pulses within the measuring range is avoided.”)
identifying, based on the obtained measurements, one or more target regions… that include one or more retroreflectors (disclosed by Mack as described above “In FIG. 3a the laser scanner 10 has detected an object with high remission… Because of the high remission, a correspondingly strong first received light pulse 46a arises as an echo of the weak transmitted light pulse 42.”)
during an emission period that begins after the first detection period, emitting a plurality of primary light pulses toward given target regions… other than the identified one or more target regions (disclosed by Mack on Page 3 in Para. 7: “If in the opposite case the received light pulse to the weak transmitted light pulse is not or not sufficiently well recognizable, the received light pulse is used to the strong transmitted light pulse for the evaluation.” [sic.])
Mack may not teach:
wherein the secondary light pulse illuminates a plurality of target regions in the scene
wherein the LIDAR device includes a plurality of detectors
However, the claim merely recites the duplication of a part (or parts) already disclosed in the prior art without producing a new and unexpected result. It can be seen that the prior art already teaches the elements of the claim (in this case, the target region depicted by Mack and the detector disclosed by Mack, supra).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of
filing to have outfitted such a system with multiple detectors and use the anticipated method to illuminate multiple target regions at once since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Butler (Canadian Patent Doc., ID CA 3100215 A1, hereafter “Butler”).
	Mack teaches the LiDAR device of Claim 17. Mack further teaches:
wherein the primary emitter and the one or more optical elements are disposed inside a housing (disclosed by Mack on Page 6 in Para. 1: “All mentioned functional components are arranged in a housing 38”)
Mack may not teach:
wherein the secondary emitter is disposed outside the housing
However, Butler teaches a LiDAR device with a light source disposed outside the device’s main housing. Per page 19, Lines 20-21: “In some examples, the enclosure 300 of the sensor 200 may be further reduced in size by housing the beam source 210 outside the enclosure 300, as shown in Fig. 7” (see also Fig. 7 for reference).
	Butler further teaches that disposing a light source outside the housing which contains the other elements used in the LIDAR sensor would save space by reducing the device’s size: “Subject to such constraints as well as power and/or cooling considerations, those having ordinary skill in the relevant art will appreciate that there are no practical limits to how large and/or how small the sensor 200 may be made” (Page 19, Lines 17-19). It takes only ordinary skill in the art of LiDAR systems and components thereof to realize that reducing the size of a system, therefore saving space, is desirable. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose the secondary emitter outside of the main housing of the LiDAR device with the motivation of reducing the device’s size.

Conclusion
	The prior art made of record and not relied upon in the present basis of rejection
is noted in the attached form PTO-892 and is considered pertinent to applicant's
disclosure. The art includes all sources which were disclosed in the Information Disclosure Statements submitted by the applicant and further consists of:
Darti (Russian Patent Doc., ID RU 2616653 C2), which discloses an image forming device with a light source disposed outside a housing.
Day et al. (PCT Application, ID WO 2018/127789 A1), which discloses a plurality of systems and methods pertaining to LiDAR.
Eichenholz (U.S. Pre-Grant Patent Publication No. 2020/0025923), which discloses a method for determining fields of interest for a LiDAR system
Banks et al. (Chinese Patent Doc., ID CN 105579831)
Hall (European Patent Doc., ID EP 3786668 A1)
Krupkin et al. (PCT Application, ID WO 2006/077588 A2)
Munro (U.S. Pre-Grant Patent Publication No. 2004/0135992)
Pacala et al. (U.S. Pre-Grant Patent Publication No. 2019/0056497)
Shand (U.S. Pre-Grant Patent Publication No. 2019/0004177)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Zawacki whose telephone number is (571) 272-8114. The examiner can normally be reached 10 AM - 8 PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao, can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z./Examiner, Art Unit 3645

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All references to the text of Mack in this office action are references to the attached machine translation unless otherwise noted. All references to the figures are references to the original document.
        2 All references to the text of JPH06-242224 in this office action are references to the machine translation provided by the applicant.
        3 All references to the text of Subasingha in this office action are references to the attached machine translation unless otherwise noted. All references to the figures are references to the original document.